Atkinson, J.
1. An indictment returned at the April term, 1917, of the superior court, charged the defendant with a misdemeanor, for on a named day, in the county where the indictment was returned, he did “have, control, and possess a quantity 'of spirituous, malt, intoxicating, and alcoholic liquors, contrary to the laws of said State, the good order, peace, and dignity thereof.” A demurrer to the indictment was interposed on the ground that “the statute or act upon which it is based is unconstitutional and void; for that it is repugnant to specified provisions of the 'State and Federal constitutions. Other grounds of demurrer were: (a) “That it sets forth no offense or criminal charge under the laws of the State of Georgia.” (b) “That it does not set out the amount of malt, intoxicating, and alcoholic liquors he had in his possession.” The demurrer was overruled, and the defendant excepted. Held, that the several grounds of demurrer based on alleged unconstit'utionality of the “act or statute” on which the indictment was Eounded failed to specify the law which the defendant contended was unconstitutional, and that the assignment of error based on the judgment overruling such ground of demurrer is insufficient to present any question for decision. Rooks v. Tindall, 138 Ga. 863 (2); (76 S. E. 378) ; Carswell v. Wright, 133 Ga. 714 (66 S. E. 905).
2. As no constitutional question was made, and the only other assign*490ments of error relate to questions reviewable only in the Court of Appeals, the ease will be transferred to that court. Bolton v. City of Newman, ante, 400 (94 S. E. 236).
No. 367.
December 15, 1917.
Writ of error; from Thomas.
Titus, Delete & Hopkins, for plaintiff in error.
Fondren Mitchell, solicitor-general, contra.

All the Justices concur.